Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.    Claims 1,2,7,8,40,41, and 54-62 and 64-65 are rejected under 35 U.S.C. 102(a1) as being anticipated by LEE Seungmin et al. ( 2015/257130).

For claims 1,2,7,8,40,41, and 54-62 and 64-65, ted by LEE Seungmin et al. ( 2015/257130). acquiring a second QCL characteristic parameter set comprising at least some of characteristic parameters of a first QCL characteristic parameter set ( See paragraph 0152; "DC! field value" in Table 5 shows an example of "at least one of information about related reference signals for configuration of quasi co-location property based on specific large-scale property and a type of the corresponding large-scale property” that is each defined for set#X and set#Yu; "Large scale Property #c" for the "Set #T of legacy use in Table 5)) ; wherein the acquiring the second 

wherein the second QCL parameter set corresponding to transmit signals has following configuration condition; when the transmit signals are a combination of a downlink synchronization signal and a downlink measurement pilot, the second QCL parameter set configured by a transmitting terminal at least comprises a frequency offset and an average delay ( See paragraphs 0075 and 0149-0152 and table 5); wherein the sending configuration information of the second QCL characteristic parameter set to the 

wherein the sending configuration information of the second QCL characteristic parameter set to the receiving terminal comprises: indicating, by preset signaling, signal sets with a QCL relationship and to which the second QCL characteristic parameter set is applicable, wherein the preset signaling comprises higher-layer signaling or physical-layer signaling. Wherein the characteristic parameters represent characteristics of a radio propagation channel { See paragraph 0150 wherein it states “ "When an eNB Informs a UE of whether specific quasi co-location property is used to decode a control data channel of a transmission time point of predefined DCi using a pre-defined DCI field (e.g. a PQI field), the UE may be configured to assume different quasi co-location properties according to a type of a set associated with a subframe position (or a subframe time point) in which DC! with corresponding purpose is received).

4.      Claims 6,53,58, and 63 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


5.  Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.

In the remarks of 2/4/2021, applicant traverses the rejection under 35 USC 102(a1) rejection. The traversal is based on ground that Lee fails to disclose "indicating, by preset signaling, signal sets with a QCL relationship and to which the second QCL characteristic parameter set is applicable" where "the signal sets comprise the L signals" as recited in amended independent claim 1. Regarding this feature that was previously recited in claim 8, the Office cites to paragraph 150 of Lee that teaches that when an eNB uses a value in a DCI field (e.g., 00 or 10 as shown in Table 5 of Lee (reproduced below)) to indicate to a UE about whether specific quasi co-location property is used to decode a150927892.1 
Inventor : Nan Zhang Docket No.: 125096-8552.US00 
Appl. No. : 16/370,872 
Filed : March 29, 2019 
Page : 11of 12 
control/data channel, the UE may assume different quasi co-location properties according to a type of a set associated with a subframe position in which DCI with corresponding purpose is received. In other words, Lee teaches that the UE may determine whether to apply reference signal configuration and large-scale property from "Set #X" or "Set #Y" in Table 5 based on the subframe in which a certain DCI value is received. See Lee at [0150]. But such a disclosure does not teach that the UE is 


This argument is not found to be persuasive; Applicant’s attention is directed at paragraph 0152 wherein it state "That is, referring to Table 5 below, Table 5 shows an example of "at least one of information about related reference signals for configuration of quasi co-location property based on specific large-scale property and a type of the corresponding large-scale property" that is each defined for set#X and stay, "Large scale Property #c’ ‘for the "Set #X" of legacy use in Table 5 wherein it teaches
acquiring second QCL characteristic parameter sets configured respectively for L signals where L is a positive integer greater than 1. Also, applicant’s is directed at paragraph 0150 wherein it states “ "When an eNB Informs a UE of whether specific .

6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/DANG T TON/
Primary Examiner, Art Unit 2476 /D.T.T/
Primary Examiner, Art Unit 2476